81 F.3d 168
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jeong Ho KIM, an individual doing business as Kim's Marbleand Granite, Plaintiff-Appellant,v.COMMERCIAL UNION INSURANCE COMPANY, a corporation, Defendant-Appellee.
No. 94-56363.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1996.*Decided March 20, 1996.

1
Before:  PREGERSON, T.G. NELSON, Circuit Judges, and EZRA,** District Judge.


2
ORDER***


3
The judgment of the district court is AFFIRMED for the reasons set forth in the well-reasoned order of the district court filed on August 5, 1994.


4
IT IS SO ORDERED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable David Alan Ezra, United States District Judge for the District of Hawaii, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3